382




        OFFICE   OF THE ATTORNEY GENERAL              OF TEXAS
                           AUSTIN




Bonorablb Bapn, &ttrrfiold
pir88tf3n~rPeasion Coamirrloner
Pr 0. Bolt lo62
Auurtin,.T8mlJ




                                         allovanor   to a vidov -




        t<t  department  for a period of thirty   yeBrsb elev-
        eA 1POAth8, and 30 days, and VBI ld.%tr iit03 yearae
        five POAthS, +Ad 7 day8 or age.   Ha va8 a voluw
        teer flremanr

             8ectloa   12 of   Artlole     62438, V.A.C.S.,   pr~widea la
  Prt   aa Follovs:
                ‘If   any mcrzbcr of
                                   an     department,     a# herein
      amm,            .vhohe!e
                             been ret f .rad OA 8llovsnOo       because
      of &ath      of rwvcrioe or disablllt?,         ehxll    there-
      aft@? die from any oause vhataoeverj              OP if vhile
      ia rervioe,    any rember shall       die rrop any 0ause
      grovhg     out 0r ma/or     in aOAsOqU6ACO        or the per-
      r0mk5cs     0r hi.8 dutyj or shall       die irOt any aau8e
      vhctsosver    after  he hera beoow       entitled     to an al-
      lowiance or pension     certirhate       and shell     lsavr    8ur-
      vlving   a rid v a obild .OP ahlldmn            under tha age
      o fltghteen ? 1 8) year0 or a Uepanndent           parent, raid
      B~asrd of Trustees    8hsll’order      paid a plonthly allov-
      ance a8 roilovrr     . , I .”

                It vi11 be notloed  that this tcotlon ert6bllshes the
lollovlag       three ret8 of ciroumstance8 under vhioh death allov-
Snce8 my be paid:
                       Death frotn any 0ause after   retirement.
                       Death while l.~ se~vloe  as a oonaequence
                       0r the perforwtAa0   0r duty.
                (0)    Death rrm a~    oausr vhlle   entitled    to
                       6A allovanoc  or ~A.YiOA 0ertlSicate.

                &OtiOA    6 of   the above   sited   Aot   pm&let     in     psrt   as
follovs     t

             ‘On &nd after     the 18t d8~ of April,        A. I),
      1939,    any person vho has baon duly appointed             SAd
      enrolled      and vho has attained     thr age of fifty-
      five   (551 years and vho ha8 served actively              for a
      per104 of tventy      (20) years In socue ragulerly           or-
      ganized    fire  department    in any aity    or tovn In thi8
      State AOV vithin      or that my oomb vlthln          the pro-
      visions    of this Act, In any mnk,         vhether a8 vhol-
      ly paid,     part paid OT volunteer      firemen     shall    be
      sntltled     to be retired   from such service        or depart-
      ment and still     be entitled     to be *id     i’rom the Plre-
      men@8 Relief     md Retirement %d          of that city       or
      toun, a monthly penrlon         , . ,

            Section  14 provides   for the grant      of a certificate
Of Pension to ‘any fireman     pcrrearlrq        ?
                                            the QUO ificatlonn    and
be%   ellglble    for voluntary retirement,    bdt who shell   elect   tc
                                                                                                           384


io~onble F!qAe 8attrrrield, Pago 3




             Mace the rireaaa in qu48tloa dl4d on April 8
1938   ho oould not have b44n rvrtlrsdfor length of 84FViO4
at  t&9 time   0r him dmthj I.wmmah 40 your letter do48 AOt
St4t$ that he VBI tbea retired ror dleabllity,   v* abmrie
that he was aot la faot 84 retire&        4onr4qu4uLtly, that
hi8  death do44 not rail \mdor  emu       8boV.r  m4  faOt8
StOtOd     ia    yOW          lOttOP          p245ba4     the   agp   iO4bbiifty       Of   Oh84      (b) e



tltl4d to an            allovanoo,               4ioO4 8UOh det4 ~$4           prior    t0 April 1,
1939,      WOr%OvOr,            Sin44          hi8 dath vci8priOY            t0    hprll 1,        1939,
thflr
  e o vu
      a bno
          a t
            al
             elLgiblo for voltmtwy                                             nqtimnt”              ma
$u.J. 38        not     entitled
                         to 4 eertlfl6ate of p4mlon Under 840-
                 cO~84~UOIIti
                         , VO WbI fOPO4d t0 4OnOb2d4 t&t th4
Qmth    oi tha flrfmben& ~UOStiOll18 cosp3henaae by aon4 0r
thr 8h540     OOAtdAOd in 86tOtiOB12,   aAd that 4 debt& allOti-
UiO4 8I4p not  b4 peid t0 hi4  VidOV.  YOUr QU48tiOn 18 theI%-
for0     umfsred          in     th@     n4g;atirer

                     Trusting          that       the   fomgoing full.yanavYB~your in-
Wrle6,          ~4     80-3